Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019, 8/10/2020, and 6/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Dependent claims 6 and 19 recite the seal is stepped shape which is drawn to the embodiment shown in Figs. 14 and 15, however, independent claims 1 and 15 do not appear to be generic to all the embodiments and appear to be drawn to the embodiments shown in Figs. 2 and 12. See claim 1 that recites “a second annular positioning platform…fitted in the first annular positioning groove” in lines 8-10, “a seal ring fitted between the first annular positioning groove and the second annular positioning platform” in lines 19-20, and “the first groove bottom surface at least partially abutting against the first abutment portion” in lines 22-24 which are features not shown in Figs. 14 and 15 or described in the specification to be included with the embodiment shown in Figs. 14 and 15. Claim 15 also requires the features mentioned above for claim 1. Therefore, the features of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 19 requires the feature of the seal to be stepped shape and depend from claims 1 and 15 respectively, however, claims 1 and 15 do not appear to be generic to all the embodiments disclosed in the specification and drawings, specifically, the embodiments shown in Figs. 2, 12, and 14 and only generic to the embodiment shown in Figs. 2 and 12 that show a seal having inclined shapes and not stepped shape. See claim 1 for example and which are also features in claim 15 that recites “a second annular positioning platform…fitted in the first annular positioning groove” in lines 8-10, “a seal ring fitted between the first annular positioning groove and the second annular positioning platform” in lines 19-20, and “the first groove bottom surface at least partially abutting against the first abutment portion” in lines 22-24. See the image below comparing the two embodiments using Fig. 2 and Figs. 14 and 15. 

    PNG
    media_image1.png
    729
    1411
    media_image1.png
    Greyscale

Paragraph [0061] appears to be the only section describing the embodiment requiring the seal to be stepped shape and without mention of a second annular positioning platform fitted into a first groove of the first connection block as required by claims 1 and 15. Further, in the comparison image above on the right side showing the stepped shape embodiment, the only protrusion appears to be at 130 that mates with inner and outer wall surfaces and fitted in a groove, however, 130 is formed on the first connection block and is described as a first boss in the specification separate from the second annular positioning platform. Therefore, one of ordinary skill in the art would not be able to reasonably convey all the features required in claims 6 and 19 to include at least a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US 5,553,902).
In regard to Claims 1 and 15, Powers discloses a pipeline adapter applicable in a refrigeration system (Abstract discloses for refrigeration service and air conditioning system) for connecting a first pipeline and a second pipeline (Fig. 1, pipes 20 and 22), the pipeline adapter comprising: 
a first connection block (Fig. 1, 14) which is provided with a first channel (Fig. 1, bore of 14) and a first annular positioning groove (Fig. 1, groove at 66), the first channel 
a second connection block (Fig. 1, 12) which is provided with a second channel (Fig. 1, bore of 12 and at channel 26) and a second annular positioning platform (Fig. 1, protrusion 68), the second channel being connected to the second pipeline and in communication with the first channel (Fig. 1, bore of 12 is connected to 22 and in communication with the channel of 14 in order to allow fluid to flow through), the second annular positioning platform being fitted in the first annular positioning groove (Fig. 1, 68 fits into 66), the second annular positioning platform being disposed surrounding the second channel (Fig. 1, 68 surrounds the second channel), the second annular positioning platform having a second end surface (Fig. 1, 60), a second inner wall surface (Fig. 1, surface of 68 that contacts 46) and a second outer wall surface (Fig. 1, surface of 68 that contacts 40), the second end surface being connected to the second inner wall surface and the second outer wall surface (Fig. 1), the second outer wall surface mating with the first groove outer wall surface (Fig. 1, contact at 40), and the second inner wall surface in sealing contact with the first groove inner wall surface (Fig. 1, contact at 46); 
a fastener (Fig. 1, 16) which connects the first connection block and the second connection block (Fig. 1, 16 connects 12 and 14); and 

In regard to Claims 2 and 17, Powers discloses the pipeline adapter according to claims 1 and 15, wherein the seal ring comprises a protruding portion (Figs. 2D and 2E, portion of 18 that adapts to the groove shape at 60) extending in a circumferential direction of the seal ring (Figs. 2D and 2E, the protruding portion extends circumferentially), the second end surface has a sealing groove (Figs. 2D and 2E shows the second end surface can have different shapes that at least include a groove), and the sealing groove is adapted to a shape of the protruding portion (Figs. 1, 2D, and 2E, protruding portion of 18 adapts to the shape of the groove at 60).  

Claims 1-2, 6, 10-11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Kai (CN 106641513A hereinafter “Kai”).
In regard to Claims 1 and 15, Kai discloses a pipeline adapter applicable in a refrigeration system for connecting a first pipeline and a second pipeline (Fig. 1, at 1 and 2 are connected to respective first and second pipelines), the pipeline adapter comprising: 

a second connection block (Fig. 1, 2) which is provided with a second channel (Fig. 1, bore of 2) and a second annular positioning platform (See image below), the second channel being connected to the second pipeline and in communication with the first channel (Fig. 1), the second annular positioning platform being fitted in the first annular positioning groove (See image below), the second annular positioning platform being disposed surrounding the second channel (See image below), the second annular positioning platform having a second end surface (See image below), a second inner wall surface (See image below) and a second outer wall surface (See image below), the second end surface being connected to the second inner wall surface and the second outer wall surface (See image below), the second outer wall surface mating with the first groove outer wall surface (See image below, the second outer wall surface contacts the first groove outer wall surface at circumferential areas without bolts), and the second inner wall surface in sealing contact with the first groove inner wall surface (See image 
a fastener (Fig. 1, bolt at 4) which connects the first connection block and the second connection block (Fig. 1); and 
a seal ring (Fig. 1, seal ring at 3) fitted between the first annular positioning groove and the second annular positioning platform (Fig. 1), the seal ring comprising at least a first abutment portion (Fig. 1, axial end of 3 contacting 1) and a second abutment portion (Fig. 1, axial of 3 contacting 2), the first abutment portion and the second abutment portion being disposed on opposite sides of the seal ring (Fig. 1), the first groove bottom surface at least partially abutting against the first abutment portion (Fig. 1), and the second end surface at least partially abutting against the second abutment portion (Fig. 1).  

    PNG
    media_image2.png
    563
    1026
    media_image2.png
    Greyscale

In regard to Claims 2 and 17, Kai discloses the pipeline adapter according to claims 1 and 15, wherein the seal ring comprises a protruding portion (See image below) extending in a circumferential direction of the seal ring (See image below, indicated protruding portion extends circumferentially), the first groove bottom surface has a sealing groove (See image below, groove at the protruding portion), and the sealing groove is adapted to a shape of the protruding portion (See image below, groove at the protruding portion is shaped like the protruding portion).  

    PNG
    media_image3.png
    499
    808
    media_image3.png
    Greyscale

In regard to Claims 6 and 19, Kai discloses the pipeline adapter according to claims 2 and 17, wherein a cross section of the seal ring in a radial direction is of a stepped shape (Fig. 1, seal at 3 is stepped shape), both the second end surface and the first groove bottom wall being of stepped shapes which are adapted to an end surface of the seal ring (Fig. 1, at 3), the seal ring comprising a first tread surface (See image below), a second tread surface (See image below), a third tread surface (See image below), a fourth tread surface (See image below), a first kick surface (See image below) 
the first kick surface being connected to the first tread surface and the second tread surface (See image below), respectively; 
an outer peripheral surface of the seal ring being connected to the second tread surface and the fourth tread surface (See image below), respectively; 
the second kick surface being connected to the fourth tread surface and the third tread surface (See image below), respectively.  

    PNG
    media_image4.png
    595
    872
    media_image4.png
    Greyscale

In regard to Claim 10, Kai discloses the pipeline adapter according to claim 1, wherein the first connection block has a first through hole (Fig. 1, through hole where 
In regard to Claims 11 and 16, Kai discloses the pipeline adapter according to claims 1 and 15, wherein the first connection block is provided with a stepped portion (See image below), the stepped portion being provided on a surface of the first connection block facing towards the second connection block (See image below) and is spaced from the first channel (See image below).  

    PNG
    media_image5.png
    442
    885
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Schroeder et al. (US 2003/0080554 A1 hereinafter “Schroeder”).
In regard to Claims 3-4 and 18, Powers discloses the pipeline adapter according to claims 2 and 15, wherein the end of the second end surface and first abutment portion of the seal ring can have a variety of shapes as shown in Figs. 2A-2F and in 4:65-67 and 5:1-5 discloses the shapes may be formed in any other configuration or contour as long as the pressure points exerted on the seal ring are varied.
Powers does not expressly disclose the shape of the second end surface to be formed with inclined surfaces and the first abutment portion of the seal ring to include inclined surfaces that complements the inclined surfaces of the second end surface.

It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal, the second end surface, and the first bottom groove surface of Powers to include inclined surfaces in order to have the advantage of seal connection that mitigates against unwanted permeation of CO2 and decompression damage to seals in high pressure and high temperature systems as taught by Schroeder in [0005].
In regard to claims 7 and 8, Powers discloses the pipeline adapter according to claim 1, wherein a surface of the first connection block facing towards the second connection block is provided with a first boss (Fig. 1, 14a) which surrounds the first channel (Fig. 1, 14a surrounds the bore of 14), the first annular positioning groove being formed on an end surface of the first boss (Fig. 1, at 40 and 52).
Powers does not expressly disclose a second groove formed on the second connection block and the first boss fits into the second groove.
	In the related field of couplings in air conditioning systems, Schroeder teaches a collar (Fig. 1, 26) radially above the seal (Fig. 1, 26 is radially above seal 31) from a first block (Fig. 1, 14) that extends into a groove of a second block (Fig. 1, groove at 30 and second block 12).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Cooke, Jr. (US 6,994,380).
Powers discloses the pipeline adapter according to claim 2, but does not expressly disclose two protruding portions are respectively provided on two end surfaces of the seal ring, the two end surfaces being spaced apart along the axial direction of the seal ring, both the second end surface and the first groove bottom surface having the sealing groove adapted to the shape of the protruding portions.
  In the related field of pipe couplings with axially compressed seals, Cooke, Jr. teaches a seal (Fig. 6, 24) having two protrusions at both axial ends (Fig. 6, at 14b and 12f) compressed in a groove by a protrusion (Fig. 6, groove of 14 and protrusion of 12 each have complementary shaped grooves for the protrusions of seal 24).
It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal, the second end surface, and the first bottom groove surface of Powers to include protrusions for the seal and complementary shaped grooves for the protrusion and first bottom groove in order to have the advantage of a high pressure seal as taught by Cooke, Jr. in 3:30-55.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Smith et al. (US 1,906,826 hereinafter “Smith”).
Powers discloses the pipeline adapter according to claim 1, but does not expressly disclose the fastener is a bolt and the first connection block and second connection block are connected to each other by the bolt extending through holes of both blocks.
In the related field of pipe couplings with a seal compressed by a protrusion, Smith teaches a first connection block (Fig. 1, 1) and a second connection block (Fig. 1, 2) with a protrusion (Fig. 1, at 14) compressing a seal (Fig. 1, seal at 11) and the connection blocks are connected by a threaded nut (Fig. 1, 4) or a flanged bolt connection (Fig. 3, 16).
It would have been obvious to one having ordinary skill in the art to have substituted the threaded nut connection of Powers for a bolt and flange connection in order to have the advantage of a suitable connection for larger pipes as taught by Smith in 1:1-16.

Claims 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Kim et al (US 2007/0236008 hereinafter “Kim”).
In regard to Claims 11 and 16, Powers discloses the pipeline adapter according to claims 1 and 15, but does not expressly disclose at least one of the first connection block and the second connection block is provided with a stepped portion, the stepped portion being provided on a surface of the first connection block facing towards the 
In the related field of couplings for air conditioning systems, Kim teaches a first connection block (Figs. 25 and 26, at 803) with a stepped portion (Fig. 26, step 860) in contact with a second connection block (Fig. 25, at 804).
It would have been obvious to one having ordinary skill in the art to have modified the first connection block of Powers to include a stepped portion in order to have the advantage of uniformly transmitting the fastening force of a fastener by serving as a lever and maintaining fastening force as taught by Kim in [0134].
In regard to Claims 12 and 20, Powers discloses the pipeline adapter according to claims 1 and 15, but does not expressly disclose the first connection block is provided with a positioning recess, and the second connection block is provided with a positioning protrusion fitted in the positioning recess, or the second connection block is provided with a positioning recess, and the first connection block is provided with a positioning protrusion fitted in the positioning recess.  
In the related field of couplings for air conditioning systems, Kim teaches a fixing pin (Fig. 25, 850) fitting a positioning recess of the second connection block (Fig. 25, recess of 804 the receives 850).
It would have been obvious to one having ordinary skill in the art to have modified the first connection block or second connection block of Powers to include a fixing pin inserted into a groove in order to have the advantage of combining two blocks in an accurate position as taught by Kim in [0112].
In regard to Claim 13, Powers discloses the pipeline adapter according to claim 1, but does not expressly disclose a stepped portion is provided on a surface of the first connection block facing towards the second connection block, the stepped portion is provided with a positioning protrusion, and a surface of the second connection block facing towards the first connection block is provided with a positioning recess that mates with the positioning protrusion.  
See the rejection above for claims 11 and 12 where Kim teaches a stepped portion and a fixing pin.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop et al. (US 2003/0122377 hereinafter “Northrop”).
Powers discloses the pipeline adapter according to claim 1, but does not expressly disclose materials of the first abutment portion and the second abutment portion include at least expanded graphite.  
	In the related field of pipe couplings with a tongue and groove connection, Northrop teaches a gasket (Figs. 5 and 6, gasket 112) between a tongue and groove (Fig. 6, between 112 and 114) connection made of graphite (In [0012] discloses the gasket can be made of graphite).
It would have been obvious to one having ordinary skill in the art to have modified the material of the gasket of Powers to be made of graphite in order to have the advantage of a material resistant to temperatures of at least 200˚ C as taught by Northrop in [0012].
In re Leshin, 125 USPQ 416.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kai (CN 106641513A) in view of Northrop (US 2003/0122377).
Kai discloses the pipeline adapter according to claim 1, but does not expressly disclose materials of the first abutment portion and the second abutment portion include at least expanded graphite.  
In the related field of pipe couplings with a tongue and groove connection, Northrop teaches a gasket (Figs. 5 and 6, gasket 112) between a tongue and groove (Fig. 6, between 112 and 114) connection made of graphite (In [0012] discloses the gasket can be made of graphite).
It would have been obvious to one having ordinary skill in the art to have modified the material of the gasket of Kai to be made of graphite in order to have the advantage of a material resistant to temperatures of at least 200˚ C as taught by Northrop in [0012].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Clark (US 924,039), Griffin (US 1,178, 714), and Dai Weiqi (CN 104048125A) discloses a tongue and groove connection where the tongue includes a groove axially compresses against a seal.
Hait (US 3,542,381), Kingsford et al. (US 5,997,049), Sugiyama et al. (US 7,497,482), and Gore (US 612,455) discloses a tongue and groove connection where the tongue axially compresses against a seal.
Lange et al. (US 2,922,666) and Little (US 3,219,369) discloses a pipe connection including a stepped shape seal.
Emami (US 10,204,806) discloses a tongue and groove connection where the tongue and groove can comprise of various shapes such as triangular and rectangular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679